Question Time (Commission)
The next item is Question Time (B7-0316/2010).
The following questions are addressed to the Commission.
Part one
Subject: Selection criteria for senior management and high-profile executives in Joint Technology Initiatives (JTI), and support for SMEs
Given that a number of public-private partnerships (PPPs), particularly Joint Technology Initiatives (JTIs), are being established under FP7, and that they will manage a significant part of the EU budget in an autonomous way (e.g. Hydrogen EUR 470 million), I would like to know:
whether the procedure for the selection of the JTIs' senior executive managers guarantees independence from the influence of large companies, both in the selection process itself and as regards the CVs of the senior managers selected;
whether, in those selection processes, the EU commitment to supporting SMEs is taken into account, given that SMEs will be the cornerstone of future industrial development in Europe.
Member of the Commission. - The first part of Mrs Gutiérrez-Cortines' question refers to whether the procedure for the selection of the JTI's senior executive managers guarantees independence from the influence of large companies.
The answer is 'yes'. The procedure for selecting the executive directors for joint technology initiatives follows the guidelines for the appointment of heads of community agencies and joint undertakings. The guidelines are applied to all EU bodies and hence ensure that JTI selection processes are fully coherent with those of other EU bodies such as executive agencies and regulatory agencies. In this way, the process for all EU bodies, including JTIs, is based on competence and merit and guarantees equal treatment to all candidates.
In this respect, as was prescribed in the guidelines, Commission senior staff members were a majority both in the pre-selection committees and during the proceedings of the Consultative Committee on Appointments. These are the only two steps of the procedure where industry was given a role in one way or the other, apart from the indirect role of industry representatives when they cast their vote in the governing board at the moment of the appointment itself, which is among candidates shortlisted by the Commission.
It is to be noted that the running and operational costs of all JTIs are partially covered by industry, up to 67% in the case of ENIAC and ARTEMIS, the two joint technology initiatives in the field of nanotechnologies and embedded computer systems. This implies that their involvement was necessary and in keeping with the nature of JTIs as public-private partnerships.
The second part of the question asks whether in those selection processes, the EU commitment to supporting SMEs is taken into account. The answer is that, generally, staff selection criteria for the day-to-day operation of the JTI must be based - as mentioned earlier regarding the guidelines for appointment - on competence and merit. In this respect, the promotion of SMEs is an important political objective of the Commission but may not easily translate into selection criteria for the appointment of staff covered by the EU Staff Regulations such as JTI staff.
The executive director and his or her staff are covered by professional ethics principles in the EU Staff Regulations and thus, they are not allowed to defend or represent any specific interest, be it SMEs or large companies. The EU Staff Regulations foresee disciplinary procedures for breaches of this obligation. Having said that, the regulations establishing the joint technology initiatives cater for SMEs. They contain provisions encouraging and promoting SME participation and representation at governing board level.
Mr President, Parliament and the Commission share this concern, but, Commissioner, specific cases are taking us in the opposite direction. We know that joint technology initiatives (JTI) are 'common bodies' and that they therefore have a selection procedure that must be followed. We also know that elected individuals must not come directly from companies within which they have seats on the board of directors.
Let me describe an actual case. For the hydrogen JTI, with its budget of EUR 470 million, the European Commission went through a selection procedure that ended up with three people, and finally with one, who was a Commission expert originating from the small and medium-sized enterprise sector, but who, upon joining the board of directors of the hydrogen JTI, was replaced by someone originating from a large company, specifically Toyota Daimler.
I believe that this specific case completely contradicts the answer that you gave me, which should be logical in relation to the procedure. I would therefore ask, Commissioner, that you monitor the selection procedure.
Member of the Commission. - Certainly I would be prepared to keep a close eye, as you have asked, on this issue. I think that it should be noted that the running and the operational costs of all the joint technology initiatives are partially covered by industry. In line with that contribution, and in the spirit of a public-private partnership, some involvement of industry partners is foreseen in the guidelines for the appointment of the executive director.
This involves a prominent role, of course, for the Commission's senior staff - who are always a majority in the selection process. The involvement of industry was of two kinds. Perhaps it would be helpful if I outlined how that was. One member out of three in each pre-selection committee (with voting rights) and the other two members are: the director-general from the parent directorate-general from within the Commission or one of his/her deputies as chairperson, and a director of the parent directorate-general. There is one observer from industry in the consultative committee on appointments (without voting rights); and the six members of the consultative committee on appointments are senior Commission staff members.
Three out of the six industry representatives on the governing board of the fuel cells and hydrogen JTI, which appoints its executive director, come at present from SMEs. That SME representation in the governing board is actually enshrined in the fuel cells and hydrogen regulation which reads that 'at least one of the representatives to the Governing Board appointed by the Industry Grouping shall represent SMEs'.
Of course, as I said at the beginning, I will be quite happy, as the Member of Parliament asked me to do, to keep a close eye on these procedures in the future.
Subject: European Union accession to the European Convention on Human Rights
The European Court of Human Rights (ECHR) has recently delivered several rulings regarding legal provisions in Poland which are in breach of the European Convention on Human Rights. Hitherto, the question of how ECHR rulings are implemented by EU Member States which are also members of the Council of Europe has been a matter for each individual Member State. Will the anticipated accession of the European Union to the European Convention on Human Rights alter this situation and, in particular, are there any plans to introduce EU mechanisms for monitoring the implementation of ECHR rulings by Member States of the European Union which are also members of the Council of Europe?
Member of the Commission. - Accession of the European Union to the European Convention on the Protection of Human Rights and Fundamental Freedoms will not affect the manner in which a judgment of the European Court of Human Rights against an EU Member State is executed by that Member State. That means that the accession agreement can only create obligations on the basis of the convention and, where applicable, of any additional protocol of the convention which the Union might ratify insofar as it concerns acts and measures adopted by the institutions, bodies, officers or agencies of the Union, but not when it concerns acts and measures adopted by the Member States.
There are no plans to introduce any EU mechanism for monitoring the implementation of such rulings, since there is no legal basis for doing so. Indeed, Protocol No 8 to the Lisbon Treaty states that accession will 'not affect the competences of the Union or the powers of its institutions' or 'the situation of Member States in relation to the European Convention'. This relates not only to the scope of the substantive obligations of Member States, but also to the manner in which a judgment of the European Court of Human Rights against an EU Member State is executed.
(PL) Thank you, Mr Šemeta, for your answer. Unfortunately, I do not find it satisfactory. Monitoring execution of ECHR judgments would, however, appear to be essential, because some Member States will not want to comply with them voluntarily.
I have a supplementary question related to rulings of the Court concerning breaches of the European Convention on Human Rights and, in particular, the case of Lautsi v. Italy. In a judgment passed on 3 November 2009, the Court held that hanging crucifixes in classrooms is a violation of human rights, and on 15 June 2010, in the case of Grzelak v. Poland, it held that the lack of opportunity for a schoolboy to attend lessons in ethics in the majority of Polish schools is also a violation of human rights. Is the Polish legislation, which was held by the Court to be at fault in these two cases, also at variance with the draft ...
(The President cut off the speaker)
Member of the Commission. - Mr President, I will try to answer the question. Where Member States act in the scope of Union law, they must respect fundamental rights as enshrined in the Charter and in the general principles of Union law. Any violation of this obligation may lead to an infringement procedure before the European Court of Justice under Article 258 of the Treaty on the Functioning of the European Union.
However, this is the only procedural means that the European Union has at its disposal to ensure the compliance of a Member State with fundamental rights. Conversely, where Member States act outside the scope of Union law, there is no general competence under the treaties in the area of fundamental rights. Therefore, the Union is precluded not only from monitoring in general whether a Member State respects fundamental rights, but also from monitoring whether a Member State complies with the judgment of the European Court of Human Rights.
(PL) Mr Šemeta, I am certain the Commission will be included in the process of negotiation over accession of the Union to the convention. One of the most important questions in this process will be that of the relationship between the European Court of Justice and the Court of Human Rights in Strasbourg. How, in the opinion of the Commission, should it be ensured that the prerogatives of the ECJ in the area of the interpretation of EU law are preserved?
Technically and legally, I understand the Commissioner's response. Politically, and in terms of real commitment to fundamental rights, it makes no sense and it runs completely counter to Articles 6 and 7 of the treaty, which say the EU and its Member States will obey the convention. Indeed, a mechanism was put into Article 7 to try to make sure that Member States do not breach human rights, so how is what the Commission said compatible with the mechanism under Article 7?
We need a peer review system; we need monitoring mechanisms. I am afraid that answer shows why the Commission is so feeble about pursuing human rights breaches in the Member States.
Member of the Commission. - The negotiations should ensure that the a priori internal control of the Court of Justice of the European Union, in accordance with primary law, is also applicable in cases where the conformity with a convention of an act of an institution, body, office, or agency of the Union is at stake in a case brought before the European Court of Human Rights (ECtHR), but the Court of Justice of the European Union has not had the opportunity to rule on the compatibility of such an act with fundamental rights defined at the level of the Union.
Any such procedural means allowing the Court of Justice of the European Union to assess the compatibility of such acts with fundamental rights should be meant to safeguard the subsidiarity nature of the procedure before the ECtHR, and should not result in causing unreasonable delays in such a procedure.
Articles 6 and 7, Commissioner - what meaning do you place on Articles 6 and 7 in the light of your reply and the mechanism for pursuing breaches?
Member of the Commission. - I would just like to inform you that work in the Council of Europe is ongoing regarding improvements to the execution of judgments of the European Court of Human Rights. So, work is now in progress.
Well, let us hope that it does not take too long!
Subject: International cooperation on tax havens and offshore companies
As part of its efforts to prevent fraud and tax evasion, the European Union is negotiating agreements with third countries which are considered to be 'tax havens', such as Liechtenstein and Switzerland; an agreement with these countries has been submitted to the EU Member States for ratification.
Does the Commission have information indicating the main third countries in which European funds choose to set up offshore companies in order to evade taxes?
In addition to the bilateral agreements, which are certainly very important, does the EU intend to conclude multilateral agreements on international cooperation in order to tackle tax evasion more effectively?
Member of the Commission. - I confirm that last year, the Commission presented to the Council a proposal for an agreement between the European Union and its Member States and the Principality of Liechtenstein to combat fraud and any other illegal activity and to ensure exchange of information in tax matters. In addition, the Commission has presented to the Council a draft mandate to open negotiations on similar agreements with Andorra, Monaco, San Marino and Switzerland.
Both the draft agreement with the Principality of Liechtenstein and the draft mandate are still pending in the Council, as some Member States have political reservations and link those files with the revision of the EU Savings Directive. I believe that these draft agreements and mandates should not be held hostage to the Saving Directive revision, as their objective is to fight against fraud at a time when there is an even more urgent need to protect our common financial interests.
The Commission has no specific information indicating the main third countries in which European funds choose to set up offshore companies in order to evade taxes. However, it is my conviction that the proposed agreements will contribute to improving the flow of this kind of information and they are essential tools to promote the policy of good governance in the tax area, which is built along the three following principles: transparency, exchange of information and freer tax competition.
The objective of this policy is not to target tax havens per se but to reach an agreement with as many third countries as possible on the common principles of cooperation and transparency. The ECOFIN Council has endorsed these principles and has recognised the need to promote them on as broad a geographical basis as possible.
The draft agreement with the Principality of Liechtenstein and the draft mandate for negotiations with four other jurisdictions constitute prime examples of a coherent EU approach. They provide a multilateral framework for minimum rules on exchange of information and assistance between all the parties, which should enable EU Member States and third countries to combat tax fraud and evasion more effectively. But the Commission is doing more to promote its policy of transparency, exchange of information and freer tax competition in its relations with third countries. This is pursued, notably through initiatives such as the enhancement of administrative cooperation, the code of conduct on corporate taxation or the communication tax and development, cooperating with developing countries on promoting good governance in tax matters, which address relations with third countries. The Commission is also very active, together with its Member States, within international organisations such as the OECD, notably in the global forum on exchange of information and its peer review process.
(EL) Mr President, Commissioner, it is clear from what happens in practice and from what you have told us today that the Member States cannot deal effectively with this very important problem with their own control mechanisms alone. Of course, it goes without saying that this form of tax evasion seriously damages growth and leads to flows of funds not on the basis of the criterion of return, but on how best to evade taxes.
There is another approach, as adopted in Spain and the United States of America, where controls of deposits are more relaxed and thus, these tax havens become less attractive. Of course, be that as it may, that cannot be applied in Member States which have no effective control mechanisms, because it results in loss of revenue.
My question therefore is: what are the Commission's priorities, what is its strategy, what is its approach in this endeavour and what balances does it want to retain ...
(The President cut off the speaker)
Member of the Commission. - Well, first of all, I should say that when negotiating with third countries, namely the countries which I mentioned, we negotiate on behalf of the 27 Member States and we take a multilateral approach in negotiating issues relating to tax evasion. Your point is a really interesting one and we are looking at various forms of tax evasion. As you rightly pointed out, tax evaders are adjusting to the changes in our controls; that is why we have this Code of Conduct Group where we try to ensure that the code is applied not just at Member State level; we also try to encourage third countries to apply the principles of this code of conduct. This could also allow us to make progress in dealing with tax evasion.
(PL) I would like to ask you the following question: from what you have said, today, Mr Šemeta, we have a good proposal, but it cannot enter into force. It is being blocked by a group of Member States and, if I may, I would like to ask you - because I understand you cannot give us the names of these Member States - how many Member States are against the proposal, and what are their arguments? For I suppose they do have some kind of justification, and they must be using it.
I listened this morning to a British MEP saying that they would be far better off outside the European Union, with the same arrangements as Norway and Switzerland. Does the Commissioner have a comment to make on that? Have we arrangements with them that are too facilitating, encouraging them to stay outside the European Union, while encouraging countries within the European Union to leave the EU in order to have a similar arrangement?
Member of the Commission. - Concerning those EU agreements, there are two Member States which continue to have political reservations on the proposal. They want to take a 'package' approach to this issue by linking together a proposal amending the Savings Directive, the mutual cooperation proposal and the proposal relating to negotiations with the said Member States.
It is an issue that we are working on and the Belgian Presidency is making this issue a priority for the Presidency. I hope that we will be able to make progress in this area.
I am sorry, but the beginning of the second question was not very clear.
Mr Kelly, perhaps you could restate your question very briefly if you would not mind. The first part of your question was not very clear.
Was it not a British MEP who said that they would be far better off outside the European Union with similar financial arrangements, etc. to those enjoyed by Switzerland and Norway? Does the Commission agree with that statement? Are we facilitating the likes of Switzerland and Norway too much, particularly in view of Mr Papanikolaou's question? Should we change our approach to those countries, so that they might be encouraged to come into the Union, rather than the situation that exists at the moment where countries are saying that they would be better off outside the Union, like Switzerland and Norway?
Member of the Commission. - I would not like to comment on whether Britain would be in a better situation outside the European Union. I will leave the question to the comments of those who made them.
Concerning issues of harmful tax competition, tax evasion and tax fraud and concerning Norway, we are in a negotiation process with Norway. There is quite substantial progress in this area and I hope that we will be able to come to an agreement with them on those particular matters.
As I said in my introduction, we also asked the Council to give us a mandate to negotiate a similar agreement with Switzerland. We are now dealing with the current package, which includes three directives, and the issue of Lichtenstein. Only after these parts of the package are resolved will we be able to get a mandate for the negotiations with Switzerland and other European countries which are not members of the European Union.
With regard to Switzerland, we are also waiting concerning another topic - the application of the code of conduct in business taxation matters. Quite recently, the Council asked us to start a dialogue with the Swiss authorities on their views regarding the application of the principles of the code of conduct in Switzerland. The Commission started this dialogue last week. Sometime in the future, I will be able to inform you of the progress in this area.
Part two
Subject: Serbia-Macedonia-Kosovo cross-border cooperation
In the Commission's view, what are the chances of cross-border cooperation and development in the southern Serbia - Macedonia - Kosovo border region and, in particular, in the Presevo Valley, which belongs to Serbia and is inhabited by Albanians? How can the rule of law, investment, infrastructure and local border traffic be encouraged in the region?
Member of the Commission. - The European Commission is indeed aware of the situation and the worrying economic conditions in the southern Serbian region, including the Presevo valley area. Historically, the area has been underdeveloped and is currently the poorest in Serbia. The Commission has been providing significant financial assistance since 2000.
The objectives are to reduce the disparity between southern Serbia and the rest of the country in terms of living conditions and public services, and to ensure that the area plays a full part in the state institutions with responsibility for planning, future investment and their implementation. Concerning cross-border cooperation, under the IPA instrument for the pre-accession assistance programme for the region to which the question refers, this will depend on future progress in the relationship between the partners concerned.
In the meantime, the European Union will continue to encourage and support the rule of law, investment infrastructure and local border traffic in this region through the instruments it has at its disposal. These instruments include the EULEX Rule of Law Mission in Kosovo and the activities which the European Union supports under the annual IPA programmes for Serbia, the Former Yugoslav Republic of Macedonia and Kosovo.
As far as Kosovo is concerned, the Commission's October 2009 communications on Kosovo included a number of important proposals which the General Affairs Council, December 2009, asked us to take forward. As a result, Kosovo will effectively start to benefit from the European Union financed cross-border cooperation project later this year. The Commission will mobilise IPA component II for Kosovo-Albania and for Kosovo-the Former Yugoslav Republic of Macedonia in 2010, this year. We intend to include Kosovo-Montenegro as well, starting next year.
The Commission will continue to closely monitor the initiatives taken in this area through our structured dialogue with the authorities, as well as through our yearly reports, the next of which is due to be published in November 2010.
(DE) Mr President, Commissioner, thank you for your excellent reply. You yourself come from a wonderful region of Europe, Euregio Egrensis. In my view, we should support local border traffic, particularly in the region which we are talking about, as the borders will not be open for a long time, so that people do not need to join the queues of tourists if they want to go to their field on the other side. We must make it easier for people to go to hospitals in border regions and for educational qualifications to be recognised. This is an area where there is a huge amount of work to do and I would really like to ask you to make it a priority. People are really suffering a great deal there.
Member of the Commission. - It would, indeed, be one of my priorities in this region. There was no time to talk extensively about the importance of the regional cooperation, especially in that particular region. The issue you raised has already been a subject of my consultations with the Regional Cooperation Council, in a follow-up to a rather successful Sarajevo conference. So, it will remain as one of my priorities in dealing with both the countries there and the regional organisations that are equipped to help assist us in this common endeavour.
(EL) Mr President, Commissioner, as you probably know, an explosive situation has arisen in Kosovo due to the fact that, last Friday, a hand grenade was thrown into a crowd of Serbian demonstrators protesting against the opening of Kosovan government offices in Mitrovica.
Given that the International Court in The Hague is due to return a decision in July in connection with the unilateral declaration of independence of Kosovo, I should like to ask if you consider that this action, by which I mean the opening of an office, was objectively provocative and should have been avoided?
(EL) Mr President, the question of cross-border cooperation is very important and I should like to thank the Commissioner for his reply.
However, I should like to put it on record that the title of the question on Parliament's official list is unacceptable. The internationally recognised name of one of the three countries is FYROM, Former Yugoslav Republic of Macedonia. That is the official name of the country and you know full well that negotiations are currently under way between Greece and FYROM to resolve the issue. It is unacceptable for this to be entered on Parliament's list in an official debate.
Member of the Commission. - After talking to the two Prime Ministers - Prime Minister Gruevski and Prime Minister Papandreou - I can confirm that the discussions on solving the issue that has been raised by the honourable Member are indeed well advanced. I hope that the leaders will use the window of opportunity to solve these issues, thus allowing that country and Skopje to start their accession negotiations.
To answer the first question, a couple of weeks ago, I was in the northern part of Kosovo, opening some EU offices there and talking about the programmes and how to make sure that whatever we do for the citizens of Kosovo - and, of course, the citizens of other countries in the region - is shared by everybody and that we do not have isolated places where the citizens do not have these possibilities.
You are absolutely right to make the point that before the ICJ ruling, we should avoid any acts that would make the situation more violent or even explosive. With that in mind, after that tragic incident, Baroness Ashton, the High Representative and Vice-President of the Commission, had telephone conversations with leaders both in Pristina and Belgrade and called on them to continue the policy of restraint, particularly as we are moving ever closer to the expected ICJ ruling.
Subject: Full implementation by Turkey of the Association Agreement and the Additional Protocol
The Commission's 2009 progress report on Turkey states that: 'Turkey has made no progress towards fully implementing the Additional Protocol to the Association Agreement ... it is now urgent that Turkey fulfils its obligation to ensure full, non-discriminatory implementation of the Additional Protocol ....'.
Bearing in mind that for the fourth consecutive year, Turkey has failed to implement the Additional Protocol, how does the Commission believe Turkey should be persuaded fully to implement the Association Agreement and the Additional Protocol, since efforts so far have not borne fruit? Has Turkey made any commitment to sign the Protocol in 2010?
Member of the Commission. - The Commission reiterates at all appropriate levels, at every opportunity, its call on Turkey to fully implement the additional protocol to the Association Agreement and to remove all obstacles to the free movement of goods, including restrictions on direct transport links with Cyprus.
The Commission will continue to report on all issues covered by the 2005 European Council Declaration in its next annual report. It will deliver a factual, objective report on progress, or the absence of progress, on those issues, as it did last year and the year before. On this basis, the Council will be able to evaluate the situation and draw the appropriate conclusions.
(EL) Commissioner, thank you very much for your reply.
I should like to ask the following supplementary question: in a recent statement, the President of the Republic of Cyprus, Mr Christofias, linked the opening of the new chapters in the Turkish pre-accession process to the opening of the port of Famagusta, emphasising that the port could be handed over to the United Nations and could operate under the aegis of the European Union, given that a similar proposal was made in the past, in 2006, and received a positive response from the United Nations.
I should therefore like to ask what is your opinion, what is your reaction to Mr Christofias's proposal?
Member of the Commission. - There are a number of issues which are on the table directly or indirectly in the talks to find a comprehensive solution to the Cyprus issue. The role of the Commission is absolutely clear on this one: not only do we support this UN-led process, not only do we support both leaders in finding a solution to this issue, but we have also dispatched the President of the Commission's personal envoy to help the parties throughout these discussions with the EU-related measures.
There are other elements which are probably not directly on the table in these talks but which are inter-related, interconnected. One of them has been mentioned by you. The role of the Commission is to call on both parties and on other countries interested or connected to do everything to find a solution; to be creative in finding the solution and, if being creative with the aim of finding a solution means solving this problem too, then the Commission will propose it. Otherwise, we hope very much that the issue which you have raised will be tackled and solved in the framework of the overall talks on the comprehensive settlement.
Before I come to Mr Kelly's supplementary, I should like to inform colleagues that we are going to finish at 20.30. The reason for this is not only is it foreseen in the agenda but also the interpreters have to have time to eat before resuming at 21.00.
However, the next Commissioner, Mr De Gucht, will start at around 20.15 and because the following questions are inadmissible - Nos 27, 28, 29, 30 and 31 - Mr De Gucht will start with Question 32 by Mr Tarabella.
Concerning Mr Crowley's question, we have not been notified of any replacement for Mr Crowley and accordingly that will not be taken, so we move to Mr Howitt's question for a joint reply.
Mr Gallagher, I am asking one of the staff to come round to talk to you. We now move back to Mr Kelly. It is your second and last supplementary.
Mr President, lest you - or colleagues - think that the questions on Mercosur that I and other colleagues raised are inadmissible because they are not good questions, I believe they are inadmissible because the item is on the agenda for Thursday.
It is important to stress that we were not to know, as questioners, that this would happen. Indeed we have been pushing for a debate on the Mercosur bilateral talks. That is why I believe the question should be deemed admissible - and I believe it should be taken now because it is not just myself: there are many other colleagues who want to raise this issue, and I am sure others will take up the mantle. Let me just put on the record why these questions have been ruled out of order at this Question Time, and urge colleagues to support us in our debate here on Thursday.
Mr President, I will not delay you because I understand you are pressed for time. I totally agree with what Mrs McGuinness has just said. I am very angry, quite frankly, about the way this has been done. I know the rules are there to be adapted, but this is a very burning subject and the question should have been answered tonight because it would also be giving better support for the debate to be held on Thursday morning.
I am advised that you are both authors of the oral question and accordingly are to be congratulated on getting it on the agenda for Thursday. It will provide a much wider opportunity for debate and discussion. Therefore, I think we will leave it there, but thank you for the points you make, and we will try to make sure that people are advised earlier in future.
Mr President, my office did advise the President's office that I would be taking Mr Crowley's question.
I am sorry; the problem is that we have not been notified by Mr Crowley, and I am told that this is the requirement. But let us see how we get on, Mr Gallagher. If you want to be patient and wait, we will see how we get on.
I was more interested in the Turkish Cypriot athletes, if the Commission wanted to comment on that, because as a sportsman myself, I believe that there should be no boundary to the march of an athlete other than their own ability. If the situation exists, has the Olympic Council in particular done anything to try and alleviate it, because not everything can be left up to the Commission?
Member of the Commission. - On this particular issue, I have to say that the problem of the isolation of the Turkish Cypriot sportsmen and women should be solved through an internal Cypriot dialogue, through ongoing talks to find the comprehensive solutions I referred to earlier.
The United Nations framework offers an opportunity for such talks. The European Union has no competence to intervene in such cases. Ultimately, this regrettable situation results from the yet to be resolved Cyprus problem. The Commission strongly supports the leaders of the two communities in Cyprus in the ongoing negotiations on a comprehensive settlement on Cyprus, as I said earlier.
A swift solution to the Cyprus issue would effectively address the problem raised by the honourable Member, but I can add that the Turkish Cypriot sportsmen and women should have the right to decide freely for which federation they want to be active. There should be no pressure from any side. As mentioned earlier, this is an issue for internal Cypriot dialogue.
Subject: Middle East Peace
Despite our proximity to the Middle East and efforts to coordinate a united foreign policy, the European Union remains a peripheral player in efforts to move along the peace process between the Israelis and Palestinians.
How is the Commission using the European Neighbourhood policy to bring positive results to bear on this situation?
Member of the Commission. - The European Union is a major actor in the Middle East peace process, both politically and practically. At a political level, the European Union's role is founded on strong bilateral relations with all partners in this important region. The European Neighbourhood Policy (ENP) has provided the framework for these bilateral relations, which can be tailored to each country's needs.
ENP meetings provide a platform for regular, in-depth and robust discussion of various issues, including those relating to the Middle East peace process.
The European Union has used ENP meetings with Israel and the Palestinians to address different aspects: political issues, discussions of specific human rights cases, the situation on the ground, our assistance work, etc. In each case, the ENP framework has helped to consolidate a regular flow of information and sharing of views.
At a practical level, the European Union designs its substantial support for this region as a result of bilateral consultations in the ENP framework. For example, the European Union is a major contributor to Palestinian state-building efforts and to relief efforts for the refugee population throughout the Middle East. In parallel to close bilateral relations, the European Union has consistently supported a multilateral approach to the Middle East peace process. The Union for the Mediterranean offers another forum where the Middle East Peace Process can be discussed by all partners in this region.
In addition, the European Union - along with the United States, Russia and the United Nations - is a member of the Quartet, which is supporting the current proximity talks between Israel and the Palestinians. At its meeting of 19 March 2010, the Quartet indicated that a peace deal covering all final status issues should be completed within 24 months.
I would like to thank the Commissioner for his reply. Is the Commissioner not concerned that the Arab states in the Middle East constantly fail to meet their commitments to humanitarian aid in the region? They have only done this once - I think in the mid-1980s - in the last 20 years, while hard-pressed taxpayers in the European Union are meeting commitments in difficult times. What have you done to raise this question?
Secondly, I understand from Mr Ging's evidence yesterday from UNRWA to the joint committees, led by the Development Committee, that the efforts by non-governmental organisations did succeed in bringing to bear pressure on the Israeli Government in the area of humanitarian aid, which we have singularly failed to do.
We all know what the outcome is going to be - it will be a two-state approach and we have the road map, but do we not need new ways of communicating our message to both the Israelis and the Palestinians in the region?
Member of the Commission. - I would like to start where the honourable Member ended.
We should use to the maximum the channels we have and find new ones, as appropriate. The Middle East peace process, and this particular region, is indeed an area over which we cooperate closely with Cathy Ashton, the High Representative and Vice-President of the Commission. It is an area where we are hopeful of seeing the fruits of a post-Lisbon European Union external service and policy, bringing together the Community approach and the instruments of our common foreign and security policies.
As far as the first part of your question is concerned, I am both proud that the European Union is one of the biggest donors and proud that the European Union is now channelling that support to state-building activities. I am, at the same time, concerned that other countries, particularly the rich ones in the region, are not doing enough to match our efforts.
There was a second part to my question, which was about the need to communicate our message in a different way. NGOs can go in, force their message onto the agenda, and then we are left in the situation where they are saying that peaceful means do not work. Do we not need a new way of communicating our message?
Member of the Commission. - I am sorry, I thought I answered that particular question at the beginning of my answer.
My answer was yes, we do need that, and we are in discussion and close coordination with the High Representative and Vice-President of the Commission about how best to do it and how, in this particular region, to combine the instruments the European Union External Service has at its disposal after the Lisbon Treaty enters into force.
Our Special Representative, Tony Blair, has given the impression that Israel is to lift the blockade of Gaza. Yet this morning, we heard from John Ging, the director of operations for UNRWA, that in practice, although food is now being allowed in by Israel, people cannot afford to buy it because nothing is being allowed in for commerce or business to create the employment and the job prospects to give them sufficient income.
I think Israel's policy has been regarded by many of us as deceitful. Last month, Parliament called for the Commission and the Council to stop just using words and to start applying some action. Through the Association Agreement, the Commission has the power to put pressure upon Israel. When are we going to see some action from the Commission to ensure that the relief of Gaza takes place?
Member of the Commission. - To be honest, I am not sure that the Association Agreement and that framework are the best way to pressure anyone.
The honourable Member is aware of Israel's willingness to upgrade the relationship between the State of Israel and the European Union - the so-called Advanced Statutes - but, including for the reasons mentioned by Members, that wish has not met with a positive response from the European Union.
What is needed at this point in time is a political solution to the closure of Gaza. Catherine Ashton, the High Representative and Vice-President, is involved on an almost daily basis in solving this particular issue. I was about to go to the region, but we both agreed that it would be best to first find a political solution for opening up the region, and then for the Commission to see how it could best serve the region, in terms of more than just humanitarian aid.
I apologise to Baroness Ludford, who has now left the Chamber. I indicated earlier that we would not get to her question, whereas in fact, we can do so because at the present time, the questioners to Mr De Gucht are not in the Chamber.
Subject: Progress of democratisation in Georgia and Azerbaijan
How does the Commission assess the clear progress on democratisation and human rights that has been achieved in Georgia (in the context of the latest elections) and Azerbaijan? Does the Commission intend to reward countries that have made progress in complying with European standards?
Member of the Commission. - Respect for human rights and fundamental values and adherence to democratic standards are at the heart of the European Neighbourhood Policy. The Commission has been monitoring the implementation of the EU-Azerbaijan and EU-Georgia action plans since 2006, when the action plans were signed. This monitoring is recorded in the Commission's annual progress report, which we issue every spring.
In the case of Azerbaijan, last year's assessment indicates an uneven development in the field of democratisation and human rights. We have noted some positive developments but we continue to be concerned in particular about freedom of expression and freedom of media, an assessment which the European Parliament shared in its resolution of 17 December 2009.
As regards Georgia, in 2009, the country made good progress in the implementation of the ENP action plan priorities, especially in the areas of rule of law, reform of the justice system, good governance and the fight against corruption. The issues of human rights are being discussed regularly through the EU-Georgia Human Rights Dialogue which met twice in 2009 and will, in fact, meet again this week in Tbilisi to review progress.
The Commission is following developments in both countries, including in relation to commitments taken in the context of the Council of Europe and the OSCE. The Commission continues to raise its concerns with the administration of Azerbaijan and Georgia at various levels.
The Commission assesses progress in its annual reports on the implementation of the action plans agreed with the partner countries. The financial locations for ENP partners through the European Neighbourhood and Partnership Instrument will, from next year, reflect in an objective and transparent manner the degree to which the values underpinning the ENP in the area of democratic governance and respect for human rights and fundamental freedoms are effectively shared.
Moreover, the Eastern Partnership provides for new and ambitious association agreements between the European Union and those partner countries that are willing and able to comply with the resulting commitments, including commitments on governance.
Mr Füle, thank you for your answer. However, the question was: is a specific form of approval or incentive possible or anticipated as part of the Commission's work, to draw special attention to the fact that countries which agree with what is jointly agreed upon and which comply in these areas can count on a particular premium?
Member of the Commission. - I agree with the approach that neighbourhood policy is about reform for reforms. The more our partners are committed to reforms, the more active the Commission is in supporting that country and ensuring that reforms are adopted and implemented.
If you look at the countries participating in the Eastern Partnership, you can see that this policy is actually working. We have the same set of instruments - the Association Agreement, the Economic Integration Agreement and a method for dealing with mobility and visa-related issues. If you look at the participants in the Eastern Partnership, you can see a big difference in their attitude to reforms and in the Commission's attitude to those countries. I could cite Moldova as a good example - the country with which we have actually started negotiations on an accession agreement, with which we have started the dialogue on visas, and with which, I hope, we will very soon also start negotiations on the Economic Integration Agreement, otherwise known as deep and comprehensive free trade agreements.
Subject: Infringement of fair trade rules by European importers
In recent months, several cases, many of which have come to court, have demonstrated that European importers and distributors are not complying with the most fundamental rules of fair trade (hours of work, child labour, overtime, etc.), while professing the contrary by means of misleading advertising and 'ethical' labels.
Can the Commission provide details of how it is including these obligations of compliance with the ILO's minimum social standards in the trade agreements which it is negotiating for the European Union, how it is monitoring compliance with these obligations and what penalties is it imposing where an infringement is substantiated, such as the case of Lidl, a company recently found guilty by a German court?
Subject: Fair Trade
The EP, the Council and the Commission have all recognised that Fair Trade initiatives contribute to sustainable development and introduce more fairness in trade, which is one of the new EU treaty objectives. European citizens have also shown their support, with fair trade products reporting a massive increase in sales, particularly in my own Member State, the UK, where sales have increased by 12%. On top of this, hundreds of local authorities are becoming Fair Trade towns.
Commissioner Mandelson took up the coordination of Fair Trade issues in DG TRADE in 2006. Does the Commission plan to keep this responsibility? How does the Commission plan to ensure that there is a consistent policy across the EC to ensure that Fair Trade initiatives can play their role in contributing to more fairness in international trade?
Member of the Commission. - Fair Trade-type schemes - or 'private sustainability assurance schemes', to give them their proper, though rather cumbersome, label - have an important role to play in promoting development and informing customer choice. One of their biggest assets is that they are non-governmental in nature. As expressed in the Commission's May 2009 communication on these schemes, governmental involvement should be limited so as not to interfere with the dynamic nature of Fair Trade and the manifestation of consumer preference.
I would also recognise that there is considerable scope for consumer confusion. That is why the Commission is supportive of the efforts of bodies such as the ISEAL Alliance, the International Trade Centre and UNCTAD to provide more clarity on the sustainability criteria used for different schemes.
In the Commission, responsibility for Fair Trade-type schemes is shared between different Commissioners depending on the initiative in question. Thus, for example, the services of Commissioners Tajani and Barnier have taken the lead in the preparation of the guide to socially responsible procurement. Those of Commissioner Dalli lead on informing EU consumers, and those of Commissioner Piebalgs lead when it comes to projects in developing countries.
DG TRADE currently plays a central coordinating role to ensure that EU policy initiatives are coherent and consistent with the 2009 communication, and I am prepared to maintain that coordinating role in line with the commitment taken by my predecessors.
I am pleased to hear that you are going to coordinate. Your services will provide a lead and a link on Fair Trade, and I wonder how much you have been involved in the social procurement issue with Commissioner Barnier. We do need coordination because we found out a few weeks ago that there was wording in that text - which is coming out very soon - which would have damaged Fair Trade.
Luckily, Commissioner Barnier has intervened, but I think a lack of coherence was obvious from that original text, so, is it in your service as a coordinating group, do you link in with all the different services and how will this work in practice?
Member of the Commission. - This will happen at the inter-services level, and we will make sure that we coordinate frequently with the other Commissioners involved so that as a result of this coordination, an EU policy will evolve with respect to this on the basis of the 2009 communication. If needs be, I will also, of course, have direct talks with my colleagues, the Commissioners.
Thank you for your brevity, Commissioner.
As the author is not present, Question 34 lapses.
Subject: Draft EU-Colombia Free Trade Agreement
Is it the Commission's view that the EU-Colombia Free Trade Agreement, as negotiated and initialled, will require ratification by the national parliaments of the EU Member States?
Subject: EU - Colombia Free Trade Agreement
Following the signing of the EU-Colombia Free Trade Agreement last month in Madrid, can the Commission clarify when the agreement is likely to come to Parliament under the consent procedure? Can the Commission confirm that a human rights clause has been agreed with Colombia, and also whether the text of this clause has been transmitted to Parliament?
This human rights clause should include the provision to suspend the agreement where human rights violations occur. Therefore, can the Commission detail the procedure for suspending the agreement - i.e. is the Commission the sole initiator of any proposal to suspend the agreement, and is a qualified majority or a unanimous decision needed by the Council to support any such proposal? Additionally, can the Commission outline what role Parliament and interested third parties such as trade unions will play in any proposal or decision to suspend the agreement?
Could the Commission also confirm whether national parliament ratification of the agreement will be necessary and what the timetable and procedure would be in this case?
Member of the Commission. - Indeed, very briefly, because this is a subject which we could discuss at length. Let me just say that the negotiations on a Free Trade Agreement between the EU and Colombia and Peru were indeed finalised recently, but the agreement has not yet been formally initialled.
The text of the agreement is currently subject to legal review in order to ensure coherence and correspondence of the two negotiated texts in English and in Spanish. This is likely to end in the autumn of this year, and, once the final texts are initialled by the negotiators, the Commission will submit them to Council for signature and conclusion of the FTA.
The FTA will be formally submitted by the Council to the European Parliament for its consent after the adoption of the Council decision for its signature. At this stage, it is difficult to predict the exact date for this, but it is likely to take place in the second half of 2011.
It is not yet clear whether the national parliaments would also be called on to approve the agreements. The Commission will examine whether Member States' ratification is necessary as soon as the final text of the FTA is consolidated, taking into account the new distribution of competences between the EU and the Member States resulting from the Lisbon Treaty.
I can confirm that the agreement with Colombia and Peru includes a broad clause on human rights. As this clause constitutes an essential element of our relationship, it can therefore lead in case of breach to the unilateral suspension of trade preferences without prior consultation. Such suspension would be made through a decision taken under qualified majority by the Council on the basis of a proposal either by the Commission or the High Representative of the EU for Foreign Affairs and Security Policy, pursuant to Article 218(9) of the Treaty on the Functioning of the EU.
The whole text of the agreement, including the clause on human rights, was transmitted to the INTA Committee in March of this year after the conclusion of the negotiations.
Thank you, Commissioner, for that answer. Could you comment on whether you were aware of the leaked intelligence documents from the Colombian government intelligence service DAS that show that there were potentially illegal intelligence activities on European soil against the Belgian humanitarian organisation Broederlijk Delen, the Fédération internationale des droits de l'homme, Amnesty International in Madrid and other bona fide human rights organisations, and indeed against this Parliament's Subcommittee on Human Rights?
Would you agree that this is relevant and serious information that requires investigation and that it is relevant to how we deal further with the draft free trade agreement with Colombia?
The High Representative has described human rights as a silver thread that will run through all our external policy. Can the Commission tell us what assessment has been made of Colombia's likely reaction to the signing of the FTA? What analysis have they carried out to prove or otherwise that this will help the human rights situation rather than hinder the human rights situation?
I have heard what the Commissioner said about the suspension clause. I welcome that but, before we sign such an agreement, we have to be clear that such an agreement will advance human rights and not move them backwards. I want to know if any assessment has been made.
Member of the Commission. - First of all, on the alleged spying by the secret services, we are aware of the reports relating to this and we are taking this very seriously. The Commission has raised this subject in its dialogue with the Colombian Government, inter alia during the visit of DAS director Felipe Muñoz to the Commission in March 2010 and through the contacts between the EU delegation in Bogotá with the DAS and other government departments. We are going to continue to monitor this very closely.
With respect to the question by David Martin, yes, we have made that assessment. In the end, it is a political assessment. You know what the remedies are; they are the right ones. However, I agree with you that before talking about remedies, you have to be sure that the stance itself, of coming to a free trade agreement, is going to foster human rights - or, rather, that it is not going to impede human rights. Our assessment, and my personal political assessment, is that, given the overall situation in Colombia, the concluding of the free trade agreement is beneficial for human rights.
Thank you Commissioner. Thank you, colleagues, for your questions. The Chair of the European Parliament is wholly impartial and independent, but I hope Holland wins!
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20.30 and resumed at 21.00)